I dissent with respect to the majority's holdings on the third, sixth, and seventh assignments of error. While I agree it was preferable for the trial court to appoint a guardian ad litem in this context, error, if any, in this regard was harmless in my view. I also disagree that appellees failed to carry their burden of proof to establish that appellant's lack of employment was without justifiable cause. Appellant's husband indicated that she didn't work solely because he didn't want her to. This is sufficient in my mind to satisfy that any burden appellees may have had to establish that appellee's failure to support her daughter was without justifiable cause.
Lastly, pursuant to R.C. 3107.14, adoption matters must be decided on a case-by-case basis through the able exercise of discretion by the trial court giving due consideration to all known factors in determining what is in the *Page 99 
best interest of the person to be adopted. In re Adoption ofCharles B. (1990), 50 Ohio St.3d 88, 552 N.E.2d 884, paragraph three of the syllabus. As recognized in the trial court's August 24, 1989 opinion, the record is replete with appellant's general lack of concern for the child, her past criminal convictions, and the environment that appellees would provide for the child. There is ample evidence supportive of the trial court's best-interest determination. Consequently, appellant's seventh assignment of error should be overruled on the authority ofSeasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 10 OBR 408, 461 N.E.2d 1273.